IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,517



                 EX PARTE KENNETH BRYAN WILLIAMS, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 06-08-7432-CR IN THE 221ST DISTRICT COURT
                       FROM MONTGOMERY COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of driving while

intoxicated and sentenced to twenty-five years’ imprisonment.

        Applicant contends that he was denied his right to an appeal. The trial court made findings

of fact and conclusions of law and determined that trial counsel failed to timely file a notice of

appeal. We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal

of the judgment of conviction in Cause No. 06-08-7432-CR from the 221st Judicial District Court
                                                                                                      2

of Montgomery County. Applicant is ordered returned to that time at which he may give a written

notice of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal. All time

limits shall be calculated as if the sentence had been imposed on the date on which the mandate of

this Court issues. We hold that, should Applicant desire to prosecute an appeal, he must take

affirmative steps to file a written notice of appeal in the trial court within 30 days after the mandate

of this Court issues. Applicant’s remaining claims are dismissed. Ex parte Torres, 943 S.W.2d 469

(Tex. Crim. App. 1997).



Delivered: March 16, 2011
Do Not Publish